104 F.3d 360
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.YORK PARK APARTMENTS, Plaintiff--Appellee,v.Gloria HILL, Defendant--Appellant.YORK PARK APARTMENTS, Plaintiff--Appellee,v.Gloria HILL, Defendant--Appellant.
Nos. 96-2401, 96-2410.
United States Court of Appeals, Fourth Circuit.
Submitted December 17, 1996.Decided December 27, 1996.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, Catherine C. Blake, District Judges.  (CA-96-2202-WMN, CA-96-2755-WMN)
Gloria Hill, Appellant Pro Se.  Minda Frahm Goldberg, Wartzman, Omansky, Bilbaum, Simons, Steinberg, Sachs & Sagal, Towson, Maryland, for Appellee.
D.Md.
DISMISSED.
Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Gloria Hill seeks to appeal the district court's orders remanding these actions for back rent and breach of lease to the state court from which they were removed.  Because the remands are not appealable pursuant to 28 U.S.C.A. § 1447(d) (West 1996), we grant Appellee's motion to dismiss case No. 96-2401 and dismiss case No. 96-2410 for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED